DETAILED ACTION
This non-final rejection is responsive to the amendment filed 12 August 2022.  Claims 1, 4-17, 19-22, and 24 are pending.  Claims 1, 10, 14, and 20 are independent claims.  Claims 1, 4, and 10 are amended.  Claim 3 is cancelled.  Examiner Note: new grounds of rejection pertaining to previously presented language have been identified and are the reason for the second non-final rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 6-9) that Canepari does not teach a display material integrated into the door.
Examiner agrees.  Accordingly, a new reference, Takekawa (US 6,091,376 A), has been added to the rejection, as further detailed below.  A new non-final action is issued.
The forgoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 9-14, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2001/0008346 A1) hereinafter known as Martin in view of Tentinger (US 2017/0088147 A1) hereinafter known as Tentinger in view of Takekawa (US 6,091,376 A) hereinafter known as Takekawa.

Regarding independent claim 1, Martin teaches:
a cab;  (Martin: Fig. 2 and ¶[0006]. ¶[0025], and ¶[0026]; Martin teaches a cab of a vehicle.)
a cab door having glass including an open glass area, the cab door moveable with respect to the cab between a closed position and an open position and configured to allow an operator to enter into and exit out of the cab when in the open position; and  (Martin: Fig. 2 and ¶[0006], ¶[0025], and ¶[0026]; Martin teaches a cab of a vehicle that contains a windshield door assembly that allows the user to enter into the cab.)
...

Martin does not explicitly teach:
a display integrated into the cab door and arranged adjacent to the open glass area, the display ... the display configured to display information to the operator of the power machine, the display being visible to the operator when looking through the cab door when the cab door is in the closed position, and the display configured to allow at least partial visibility through the display to view a work area outside of the cab.

However, Tentinger teaches:
a display integrated into the cab door and arranged adjacent to the open glass area, the display ... the display configured to display information to the operator of the power machine, the display being visible to the operator when looking through the cab door when the cab door is in the closed position, and the display configured to allow at least partial visibility through the display to view a work area outside of the cab.  (Tentinger: Figs. 14B-14C and ¶[0062] and ¶[0082]; Tentinger teaches projection a user interface element onto the windshield.  The projector can project the interface element anywhere in the cab.  The projector can also project multiple user interface elements.  Since the cab door glass acts as a display, it is interpreted as having an integrated display.)

Martin and Tentinger is in the same field of endeavor as the present invention, as the reference is directed to power machines that contain a cab for the operator.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine that has a windshield/door assembly which allows the operator to enter and exit the cab as taught in Martin with displaying an interface adjacent to the glass as taught in Tentinger.  Martin already teaches a power machine with a cab which has a windshield/door assembly.  However, Martin does not explicitly teach displaying an interface adjacent to the glass.  Tentinger provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Martin to include teachings of Tentinger because the combination would allow the user view more information inside the cab.

Martin in view of Tentinger does not explicitly teach:
... including display material integrated into the glass of the cab door and ...

However, Takekawa teaches:
... including display material integrated into the glass of the cab door and ...  (Takekawa: Figs. 2(a) and 3 and col. 3, lines 15-36 and col. 3, lines 55-67; Takekawa teaches display material on the windshield which is also transparent.)

Takekawa is in the same field of endeavor as the present invention, as the reference is directed to power machines that contain a cab for the operator.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine that has a windshield/door assembly which allows the operator to enter and exit the cab with displaying an interface adjacent to the glass as taught in Martin in view of Tentinger with further including display material integrated into the glass of the cab door as taught in Takekawa.  Takekawa provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Martin and Tentinger to include teachings of Takekawa because the combination would allow the user to further interact with the displayed elements.



Regarding claim 4, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 1 (as cited above).

Martin further teaches the windshield being part of the door assembly.

Moreover, Takekawa further teaches:
wherein the display including the display material integrated into the glass of the cab ... is a touchscreen display allowing the operator to provide input through the display to control one or more machine functions and/or display parameters.  (Takekawa: Figs. 2(a)-3 and col. 3, lines 15-36 and col. 3, lines 55-67; Takekawa teaches display material on the windshield the user is able to operate as a touchscreen.)



Regarding claim 5, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 4 (as cited above).

Takekawa further teaches:
wherein the touchscreen display is configured to control the one or more display parameters by selecting information to be displayed.  (Takekawa: Figs. 2(a)-3 and col. 3, lines 15-36 and col. 3, lines 55-67; Takekawa teaches display material on the windshield the user is able to operate as a touchscreen.)







Regarding claim 6, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 5 (as cited above).

Takekawa further teaches:
wherein the touchscreen display is configured to allow the operator to reconfigure the display of information.  (Takekawa: Figs. 2(a)-3 and col. 3, lines 15-36 and col. 3, lines 55-67; Takekawa teaches display material on the windshield the user is able to operate as a touchscreen.)


Regarding claim 9, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 1 (as cited above).

Martin further teaches:
wherein the cab door is located over an opening at a front of the cab.  (Martin: Fig. 2 and ¶[0006], ¶[0025], and ¶[0026]; Martin teaches a cab of a vehicle that contains a windshield door assembly that allows the user to enter into the cab.)


Regarding claims 10-14 and 19-22, these claims recite a power machine that performs the function of the power machine of claims 1 and 4-6; therefore, the same rationale for rejection applies.

Regarding claim 24, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 1 (as cited above).

Martin further teaches:
display attached to the glass of the cab door surrounds the open glass area.  (Tentinger: Figs. 14B-14C and ¶[0062] and ¶[0082]; Tentinger teaches projection a user interface element onto the windshield.  The projector can project the interface element anywhere in the cab.  The projector can also project multiple user interface elements.  Accordingly, the user interface elements which are displayed simultaneously surround the open glass area.)



Claims 7, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Tentinger in view of Takekawa in view of Canepari (US 2021/0047804 A1) hereinafter known as Canepari.

Regarding claim 7, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 1 (as cited above).

Martin in view of Tentinger in view of Takekawa does not explicitly teach the limitations of claim 7.

However, Canepari teaches:
wherein the display is configured to display augmented control information.  (Canepari: Figs. 3-5 and ¶[0049]-¶[0051] and ¶[0066]; Canepari teaches using augmented reality and mixed reality.)
Canepari is in the same field of endeavor as the present invention, as the reference is directed to power machines that contain a cab for the operator.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine that has a windshield/door assembly which allows the operator to enter and exit the cab that is capable of projecting an interface element anywhere in the cab with further integrating a touch screen display into the windshield as taught in as taught in Martin in view of Tentinger in view of Takekawa with presenting augmented control information as taught in Canepari.  Canepari provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Martin, Tentinger, and Takekawa to include teachings of Canepari because the combination would allow presenting a variety of information.  


Regarding claim 8, Martin in view of Tentinger in view of Takekawa further teaches the power machine of claim 7 (as cited above).

Canepari further teaches:
wherein the display being configured to display augmented control information includes the display being configured to display augmented reality images for the work area, the augmented reality images including at least one of representations of obstructions, defined paths, virtual roads, and boundaries.  (Canepari: Figs. 3-5 and ¶[0049]-¶[0051] and ¶[0066]; Canepari teaches using augmented reality and mixed reality.  The augmented reality module mixes or juxtaposes synthetic block model elements 62 with real world elements, such as the articulated arm.)


Regarding claims 15-17, these claims recite a power machine that performs the function of the power machine of claims 7 and 8; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145